Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00737-CV
____________
 
IN RE SHANNON LEE SIMON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On August 5, 2010, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator complains of a ruling by the Honorable
Randy Wilson, presiding judge of the 157th District Court of Harris County, denying
his motion to compel production.  
Mandamus is an extraordinary remedy issued at the discretion
of the court. Rivercenter Associates v. Rivera, 858 S.W.2d 366, 368
(Tex. 1993).  Mandamus relief is not an equitable remedy but its issuance is
largely controlled by equitable principles.  Id.    One such principle
is that equity aids the diligent and not those who slumber on their rights. Id. 
Relator’s motion to compel was denied on May 27, 2009.  He waited over fourteen
months to seek mandamus relief.  
Excessive and unexplained delay provides grounds to deny
mandamus relief.  See, e.g., In re Xeller, 6 S.W.3d 618, 624
(Tex.App.-Houston [14th Dist.] 1999) (orig. proceeding); Rivercenter
Associates, 858 S.W.2d at 367-68;  In re Xeller, 6 S.W.3d at 624.  Relator
offers no explanation for his delay in seeking mandamus relief, and the record
reveals no justification.  Mandamus relief is not warranted under these circumstances. 
See Bailey v. Baker, 696 S.W.2d 255, 256 (Tex.App.--Houston [14th Dist.]
1985, orig. proceeding) (leave to file denied where record revealed no
explanation for delay in seeking mandamus relief).  
Accordingly, we deny relator=s petition for writ of mandamus.[1]
 
 
PER CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.




[1] Relator’s motion for
leave to file his petition for writ of mandamus is denied as moot.  The
requirement of a motion for leave to file an original proceeding was repealed.